internal_revenue_service department treasury index number washington dc person to contact telephone number refer reply to cc dom fi p plr-111194-99 date date legend company state a citya yeara a o i a l q i u t i u this letter responds to a letter dated date and subsequent correspondence from your authorized representative requesting a private_letter_ruling that activities associated with the ownership and operation of self-storage facilities as described below will not cause otherwise qualifying amounts received by company from its business to be treated as other than rents_from_real_property under sec_856 of the internal_revenue_code plr-111194-99 facts company is a publicly traded state a corporation that has elected to be taxed as a real_estate_investment_trust reit under sec_856 company owns acquires develops constructs and franchises miniwarehouse self-storage facilities the facilities and each a facility the facilities are operated through an operating partnership op in which company is the sole general_partner and other lower-tier partnerships in which company holds a direct or indirect interest company also owns stock in two companies that are not qualified reit subsidiaries as defined in sec_856 with respect to the two companies op owns stock representing more than percent of the value but less than percent of the vote the facilities rent self-storage space primarily to individuals and small businesses a facility is subdivided into storage spaces of varying sizes tenants lease an individual storage space for terms of not less than days on-site managers managers handle the day-to-day operations of a facility managers enter into and renew rental agreements as well as collect and deposit rents managers are prohibited from assisting tenants in loading or unloading their goods or in otherwise assisting tenants in storing items or removing them from storage the facilities have paved parking areas for tenants on an unreserved no-charge basis company only provides customary maintenance and lighting of these parking spaces tenants have unlimited access to their storage space during normal business hours transportation service in year a company acquired six facilities in the city a metropolitan area the city a properties consistent with the market demands of city a the previous owner of the facilities offered a transportation service in connection with the operation of the self-storage business transportation service company intends to continue the transportation service through an independent service provider trucking contractor’ that has acquired the trucks used by the previous owner of the city a properties as well as other trucks the trucks used in furnishing the transportation service will be painted with company’s logo which will be done at company's expense company represents that it holds no interest in and will not derive or receive any income from the trucking contractor's operation of the transportation service company represents that the trucking contractor will qualify as an independent_contractor within the meaning of sec_856 under the terms of the agreement between company and trucking contractor company will schedule appointments for the transportation service at the time a tenant leases a storage unit trucking contractor employees will be dispatched to the lz gy yy plr-111194-99 designated location at the appointed time trucking contractor employees also may assist in the loading unloading and storage of items trucking contractor will use its best efforts to complete each pick up and delivery within two hours starting from the time its truck arrives at the designated pick up location and ending when the customer's items have been unloaded at one of the city a properties trucking contractor invoices company for all time charges trucking contractor will charge dollar_figurea for the first two hours of the transportation service company is responsible for paying that charge in the event the transportation service exceeds two hours and trucking contractor has used its best efforts to keep within that two-hour window company shall collect from the tenant dollar_figureb for each additional hour and remit such collections to trucking contractor upon receipt trucking contractor may park the trucks at the city a properties when not being used however trucking contractor is solely responsible for maintenance of the trucks trucking contractor also has sole responsibility for all matters relating to the employment supervision compensation promotion and discharge of its employees company represents that it is common for owners of self-storage centers in the city a metropolitan area to provide or arrange for the pick-up and delivery of goods from the tenant's location to the self-storage center company contends that this practice is dictated by the unique characteristics of that geographic market company represents that the transportation service is a customary service within the meaning of sec_856 d b leasing company company plans to enter into an agreement to allow a national truck leasing company leasing company to conduct truck rental operations at all or selected facilities leasing company represents that trucks are frequently used by customers to transport goods into and out of storage and because self-storage facilities are usually in visible locations the agreement between company and leasing company will conveniently serve the general public's need for access to truck rentals at many of the selected facilities company will permit leasing company to use parking spaces to place rental trucks though leasing company may not receive designated areas for its trucks at some facilities no trucks will be parked at the facility facility advertising in the form of brochures and signage will promote leasing company's trucks at each selected managers will perform certain on-site activities related to the truck rental operations in general these activities will be limited to distributing coflecting and forwarding contracts supplied by leasing company collecting payments periodically checking and maintaining the oi and other fluid levels of the trucks and when c4 plr-111194-99 necessary refilling such fluids leasing company personnel or independent contractors working for leasing company will perform all maintenance for all trucks including tune-ups repairs and truck washing and attend to any roadside emergencies reported by customers company and managers will be compensated in the following manner leasing company will remit a flat percentage of the gross rental fee that it receives on each truck rental to company managers will be paid between c to d of the amount received by company company will maintain separate books_and_records that track its income and expenses relative to the truck rental_activity the trucks will be marked with the name and logo of both company and leasing company company and leasing company expect to cooperate in joint advertising efforts including ads in telephone directories newspapers and other print advertisements a display regarding the truck rental operation may be added to the marquee or billboard of the applicable_facility the parties may enter into certain cross- marketing incentive and promotional arrangements designed to promote both the truck rental and self-storage business which might include discounts granted by company to customers of leasing company or vice versa records management business a section of one facility is dedicated to the operation of a records management business to make space ready for that purpose the individual storage units were replaced with open warehouse space and rows of shelving designed to hold boxes containing business records the shelving is placed from floor to ceiling the facility uses forklifts ladders and other equipment to retrieve and store boxes a computerized system tracks the location of each box at the facility customers of the records management business include individuals and businesses customers deliver or may request that records be transported to the facility company charges customers a one-time fee to open an account n addition customers pay a fixed monthly fee per stored box charges are not specifically based upon the amount of space used by the customer customers may at their discretion request to have certain boxes delivered to a specified location usually the customer's place of business alternatively customers may view records in a common area at the facility after the customer is finished using the records company employees will retrieve the boxes make a record in the computer of their return and see that they are stored company charges customers a separate fee for each delivery or retrieval of records from storage a w plr-111194-99 5s to protect the safety of the customers as well as to safeguard the information contained in the stored records no customer is permitted access to the warehouse area the delivery and retrieval of records is conducted through vans owned by company and operated by company employees in some instances the same employees will be involved with the self-storage activity and the records management operations taking place at the facility however company will maintain separate books_and_records for each of these activities tenants of the self-storage activity undertaken at the applicable_facility as well as the general_public may be customers of the records management business however the self-storage tenants are expected to represent an insubstantial portion of the customer base and self-storage tenants will not be offered a discount by the records management business applicable law sec_856 provides that to qualify as a reit a corporation must derive at least of its gross_income excluding gross_income from prohibited_transactions from sources listed therein which include dividends interest rents_from_real_property and certain other items derive at least of its gross_income excluding gross_income from prohibited_transactions from sources listed therein which include rents_from_real_property and certain other items and have at least of the value of its assets represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to both the real and personal_property leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with such lease sec_856 excludes from the definition of rents from rea property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides in relevant part that impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for managing or operating such property sec_856 provides that de_minimis amounts of impermissible_tenant_service_income ie amounts less than one percent of all amounts received or accrued by the reit with respect to a particular property during the taxable_year will not cause otherwise qualifying amounts to not be treated as rents_from_real_property plr-111194-99 sec_856 excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the reit itself does not derive or receive any income additionally sec_856 excludes amounts that would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for the tenant's convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in an office building are generally treated as rent from real_property revrul_69_178 1969_1_cb_158 holds that amounts received by an exempt_organization for the occasional use by others of its meeting hall are rents_from_real_property within the meaning of sec_512 the only services provided by that exempt_organization consisted of the provision of utilities and janitorial services revrul_80_297 1980_2_cb_196 holds that the leasing of tennis facilities to a third party without services and for a fixed fee is excluded from unrelated_business_taxable_income as rent from real_property under sec_512 and the regulations thereunder revrul_80_298 1980_2_cb_197 holds that income from the lease of a football stadium by an exempt university to a professional football team is not excluded from unrelated_business_taxable_income as rent from rea property under sec_512 and the regulations thereunder because the university provided substantial services for the convenience of the team plr-111194-99 the report of the conference committee on the tax_reform_act_of_1986 h_r rep no 99th cong 2d sess vol c b in discussing sec_856 c provides that the conferees wish to make certain clarifications regarding those services that a reit may provide under the conference agreement without using an independent_contractor which services would not cause the rents derived from the property in connection with which the services were rendered to fail to qualify as rents_from_real_property within the meaning of sec_856 the conferees intend for example that a reit may provide customary services in connection with the operation of parking facilities for the convenience of tenants of an office or apartment building or shopping center provided that the parking facilities are made available on an unreserved basis without charge to the tenants and their guests or customers on the other hand the conferees intend that income derived from the rental of parking spaces on a reserved basis to tenants or income derived from the rental of parking spaces to the general_public would not be considered to be rents_from_real_property unless all services are performed by an independent_contractor nevertheless the conferees intend that the income from the rental of parking facilities properly would be considered to be rents_from_real_property and not merely income from services in such circumstances if services are performed by an independent_contractor sec_1_856-4 provides that services provided to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings which are of a similar class are customarily provided with the service such services include the furnishing of water heat light air conditioning and telephone answering services where it is customary in a particular geographic marketing area to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of such utilities to tenants in such buildings will be considered a customary service sec_1_856-4 provides that trustees or directors of the reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself including establishing rental terms choosing tenants entering into renewal of leases and dealing with taxes interest and insurance relating to the reit's property the trustees or directors may also make capital expenditures with respect to the reit's property and may make decisions as to repairs of the property the cost of which may be borne by the reit see also revrul_67_353 1967_2_cb_252 plr-111194-99 analysis company represents that it is common for owners of self-storage centers in the city a metropolitan area to provide or arrange for the pick-up and delivery of goods from the tenant's location to the self-storage center company represents that the transportation service is a service customarily furnished to tenants by owners of property of a comparable type and located in the same geographic area as the city a properties within the meaning of sec_856 company also represents that the trucking contractor constitutes an independent_contractor from whom the company does not receive any income the transportation service furnished by trucking contractor with respect to the city a properties will not generate impermissible_tenant_service_income for purposes of sec_856 because the services are being performed by an independent_contractor accordingly trucking contractor's performance of the transportation service will not cause amounts received from the self-storage activities undertaken at the city a properties to be treated as other than rents_from_real_property for purposes of sec_856 leasing company offers its services to both tenants of company and the general_public tenants of company are not required to lease a truck from leasing company and are free to utilize other truck leasing companies managers will perform limited on-site activities related to the truck rental operations company will maintain separate books_and_records that track its income and expenses relative to the truck rental_activity in return for providing leasing company with access to company's tenants and a location to attract others in need of a truck company receives a flat percentage of the gross revenues derived by leasing company from each rental such amounts are not charges for services rendered in connection with the rental of real_property under sec_856 because amounts received by company from leasing company will not qualify as rents_from_real_property under sec_856 company will treat these amounts as non-qualifying income for purposes of sec_856 and sec_856 however the limited activities of company and its managers with respect to leasing company's business are not rendered to or for the tenants of the facilities in connection with the rental of real_property by those tenants as a result the performance of the these activities by company and its managers as agents of leasing company will not cause rental income of company derived from its lease of self- storage units at the facilities to be treated as other than rents_from_real_property under sec_856 at one of its facilities company will operate a records management business along with the self-storage business while some persons might be tenants of both it plr-111194-99 is expected that in general different customers will be serviced by these businesses company represents that the records management business is an independent profit center that is not dependent upon any customers it might draw from the self-storage business in addition each business is expected to implement separate advertising strategies it is expected that some employees will be shared by the self-storage and records management businesses however company represents that separate books_and_records will be maintained for each business while the records management business uses a warehouse to store boxes it is a service activity that relies on real_property as a component of its service business this business involves the management of the business records and commitment to courier the records to and from a customer's place of business these activities are not rendered in connection with the rental of real_property and as such the income received from the activities are not amounts received with respect to real_property the amounts received from the records management business is based on the number of items stored and the use of the courier service these amounts should be treated as income from a separate trade_or_business amounts received or accrued by company in connection with the records management business will not be treated as rents from reali property under sec_856 and sec_856 however because company's activities with respect to this business are not rendered to or for the tenants of the facilities in connection with the rental of real_property by those tenants the activities will not cause rental income of company derived from its lease of self-storage units at the same facility to be treated as other than rents_from_real_property under sec_856 conclusions based on the facts as represented by company we rule that trucking contractor's performance of the transportation service will not cause amounts received from the self-storage activities undertaken at the city a properties to be treated as other than rents_from_real_property for purposes of sec_856 amounts received by company from leasing company will not be treated as rents from reai property under sec_856 and sec_856 however the performance of certain activities described above by company and its managers as agents of leasing company will not cause rental income of company derived from its lease of self-storage 7s plr-111194-99 units at the facilities to be treated as other than rents_from_real_property under sec_856 amounts received or accrued by company in connection with the records management business will not be treated as rents_from_real_property under sec_856 and sec_856 however company's activities with respect to this business will not cause rental income of company derived from its lease of self-storage units at the same facility to be treated as other than rents_from_real_property under sec_856 except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed regarding the qualification of company as a reit for federal tax purposes furthermore no opinion is expressed concerning whether company meets the ten percent voting_securities limitation of sec_856 through its interest in two companies that are not qualified reit subsidiaries as defined in sec_856 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of company for the taxable_year in which the transactions covered by this ruling are consummated in accordance with the power_of_attorney on file we are sending a copy of this letter to company's authorized representative sincerely assistant chief_counsel - financial institutions products by william coppersmith william coppersmith chief branch
